On th°e Merits.
I am of opinion: First. That the mechanic’s lien law is constitutional, including the act of 1913. Second. That the work and labor done, as disclosed by the evidence in the case, was of the ordinary class, and not for the improvement or development of the mine property, and therefore the plaintiff has no lien, except as hereinafter stated. Third. That prior to August 1, 1913, there was no contract, express or implied, of a continuous employment, and the lien notices were not filed, therefore, within the period required by the statute, and are therefore ineffective as to all work or labor done prior to such time. Fourth. It is contended by the Northern Mining & Trading Company that it had no knowledge of the work and labor done in the property in controversy, and that the evi*137dence is insufficient to establish the knowledge required under section 694 of the Code. I take a different view of this aspect of the case. It may be true that actual or positive knowledge is not shown by the evidence to have been brought home to the defendant company, but in our view of the law and of section 694 that is not necessary. Such a construction of the statute is too narrow. Knowledge in a legal sense may be positive or implied. The implication of knowledge arises when the party to be charged is shown to have had knowledge of such facts and circumstances as would lead him by the exercise of due diligence to a knowledge of the principle fact. This is the general rule especially applicable to the case here.
In the conversations recited by Mr. K. Jestor as co-owner of the property between himself and Mr. Ferrin, manager of the Northern Mining Trading Company, it is at least shown that Jestor contemplated and intended to work the property and engage labor thereon. These several conversations occurred on or about the time Ferrin was leaving Alaska, and on or about the time the work and labor was to be done, if it had not actually begun. .
In addition to these conversations, the evidence shows, or tends most strongly to show, that for all intents and purposes Mr. Sheldon, Mr. Orton, and Mr. Thatcher were agents of ..the defendant company. They knew of the deposits placed to the credit of the company by Jestor, and it appears that two of these gentlemen at least, one of them*the son-in-law of Mr. Ferrin, had the right to check on the same. These transactions with the bank and the implied agencies covered a period of three years. I am of opinion, therefore, that under all the circumstances disclosed by the evidence the company had legal knowledge of the work and labor done by the plaintiff and his assignee and is bound thereby. This being so, and as the act of 1913 provides for a lien in such cases both for ordinary and development or improvement work, the plaintiff is entitled to judgment against the Northern Mining & Trading.Company for the sum of $580.
I am of opinion, of course, that plaintiff is entitled to personal judgment against Jestor for the whole amount ascertained to be due.